NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSIAH ENGLISH III,                             No. 20-15969

                                Plaintiff-      D.C. No. 2:19-cv-01087-GMS-JZB
Appellant,

 v.                                             MEMORANDUM*

HOUSE, First Name Unknown; et al.,

                                Defendants-
Appellees,

and

HUGHES, First Name Unknown; et al.,

                                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Josiah English III appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

the violation of his attorney-client privilege. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed English’s action because English failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Polk County v. Dodson, 454 U.S. 312, 317-19, 325 (1981) (a

private attorney or a public defender does not act under color of state law within

the meaning of § 1983); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)

(municipal liability under § 1983 requires execution of policy or custom that

inflicts plaintiff’s constitutional injury); Partington v. Gedan, 961 F.2d 852, 863

(9th Cir. 1992) (attorney-client privilege is not a constitutional right except in the

criminal context under the Sixth Amendment; a plaintiff must show that he was

“substantially prejudiced”).

      AFFIRMED.




                                           2                                     20-15969